Name: 2003/889/EC: European Parliament Decision of 6 November 2003 on the discharge to the Director of the European Monitoring Centre for Drugs and Drug Addiction in respect of the implementation of its budget for the financial year 2001
 Type: Decision
 Subject Matter: budget;  EU institutions and European civil service
 Date Published: 2003-12-20

 Avis juridique important|32003B08892003/889/EC: European Parliament Decision of 6 November 2003 on the discharge to the Director of the European Monitoring Centre for Drugs and Drug Addiction in respect of the implementation of its budget for the financial year 2001 Official Journal L 333 , 20/12/2003 P. 0059 - 0059European Parliament Decisionof 6 November 2003on the discharge to the Director of the European Monitoring Centre for Drugs and Drug Addiction in respect of the implementation of its budget for the financial year 2001(2003/889/EC)THE EUROPEAN PARLIAMENT,- having regard to the Court of Auditors' report on the financial statements of the European Monitoring Centre for Drugs and Drug Addiction for the financial year 2001, together with the Centre's replies(1) (C5-0096/2003),- having regard to the Council's recommendation of 7 March 2003 (C5-0097/2003),- having regard to the EC Treaty, and in particular Article 276 thereof,- having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities(2) and in particular Article 185 thereof,- having regard to Commission Regulation (EC, Euratom) No 2343/2002 of 23 December 2002 on the framework Financial Regulation for the bodies referred to in Article 185 of Council Regulation (EC, Euratom) No 1605/2002 on the Financial Regulation applicable to the general budget of the European Communities(3) and, in particular, Article 94 thereof,- having regard to Rule 93a and Annex V of its Rules of Procedure,- having regard to its decision of 8 April 2003 on the postponement of the decision concerning discharge and its resolution containing the comments accompanying that decision(4),- having regard to the report of the Committee on Budgetary Control (A5-0360/2003),1. Gives discharge to the Director of the European Monitoring Centre for Drugs and Drug Addiction in respect of the implementation of its budget for the financial year 2001;2. Records its comments in the accompanying resolution;3. Instructs its President to forward this decision and the accompanying resolution to the Director of the European Monitoring Centre for Drugs and Drug Addiction, the Council, the Commission and the Court of Auditors and to have them published in the Official Journal of the European Union (L series).The Secretary-GeneralJulian PriestleyThe PresidentPat Cox(1) OJ C 326, 27.12.2002, p. 64.(2) OJ L 248, 16.9.2002, p. 1.(3) OJ L 357, 31.12.2002, p. 72.(4) OJ L 148, 16.6.2003, pp. 16 and 18.